Name: 95/183/EC: Commission Decision of 24 May 1995 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries, in order to take account of information concerning the States of SÃ £o Paulo and Minas Gerais (Brazil) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  America;  animal product;  international trade
 Date Published: 1995-05-30

 Avis juridique important|31995D018395/183/EC: Commission Decision of 24 May 1995 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries, in order to take account of information concerning the States of SÃ £o Paulo and Minas Gerais (Brazil) (Text with EEA relevance) Official Journal L 119 , 30/05/1995 P. 0037 - 0038COMMISSION DECISION of 24 May 1995 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from certain South American countries, in order to take account of information concerning the States of SÃ £o Paulo and Minas Gerais (Brazil) (Text with EEA relevance) (95/183/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, porcine, ovine and caprine animals, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15 and 16 thereof, Whereas the animal health conditions and veterinary certification for importation of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Commission Decision 93/402/EEC (2), as last amended by Commission Decision 95/66/EC (3); Whereas, the Brazilian veterinary authorities applied measures to arrest a deterioration in the health situation in the States of SÃ £o Paulo and Minas Gerais; whereas the expected results were not achieved; Whereas, therefore, restrictive measures applicable until 30 June 1995 were adopted regarding imports of fresh meat from those two States; Whereas the latest inspection carried out in Brazil by Community inspectors showed an improvement in the animal health situation in the States of SÃ £o Paulo and Minas Gerais; Whereas, despite that improvement, problems persist in part of the State of Minas Gerais; whereas, therefore, measures should be applied on a regional basis in that State; Whereas Commission Decision 93/402/EEC should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 93/402/EEC is replaced by the Annex to this Decision. Article 2 This Decision shall apply from the day following its publication in the Official Journal of the European Communities. However, for the period of 30 days following the date of application for this Decision, Member States shall authorize the importation of fresh meat, originating from Brazil, produced and certified in accordance with the conditions laid down before that date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 May 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR THE VETERINARY CERTIFICATION OF ANIMALS >TABLE>